          •



et-,••\




                --     -   ..INL...TheAlfliATLSkaiTeSa.D.....r-r3a, r,-Q2,)• ZOI/VS;.::,..LL.a-




                           For    -111e.„ _VtZ 0A &\.t.:UtSkt'Ac\----0T—MO,a ;' 9,yvy.-1--A---19:-.5-b     --- -          --
                                           - -rn
                                        I 66
                                       •\                1 74--$L0-11
                                                         )                     ,-    RRA-P,41ACKT,T.T.-C1,,K--_
                                                                                     liS, DISTRICT COURT
                                                                                                                   __________

                                                     _____ ._ 1 _       __ _          ':11! r: DISTRICT ALA

              Larr1 Grady (Pro fse)_
                                     I
              kis* 1A534Lt
                                     I r.
                                       L.,,i1sE_!_k._.alli-1_cv- clett_7_mwsz.-_m_c ..._
              ep[ct;fiv,c3.                                 I
                                                           -I-          _ _
                                                            1_
               vs .                                       _ . 1 _ _ __ _ ___ _                     _. _.          . ._.... ._.
                                                            1
              Leeposay bQ6e1s                                1
                                                                                    ....__                               —
                                            10-_?..e.c..-ikon
                           Kyk-lon `f© eal-r; ke. bc-Ce_nclairk-'s &sin'. b -I-
                                           L;sA- iv ?cocA-

                     Coffie.
                          notz,.... L3cxrrk1 Ctraay Pro,Se, Pidro\-:.c-c_,O4____4).`ts..1.6.flos:ce
              Courlt -T3 S.kr;Ke. DJen L1(4'5 Exk LA-._ _1;4 in pork-5...Sor pro?tx-
              Cause_ o Bee DecenaanVs EAkb.i.-1- ' t.,:s.s7k- Rase. CM .
                  The. t.AA.-e_ tkes>s-ky ca.k.k-esL. Eiist_laLk 1*‘s.-V Iaereirl bokt skw*ItA4-
              tere nth- useA In -k6:91ethiVAS's de poVA`tot) oncl_41er_Am w:e.,xf,-
              not- proxkle.cl A-o 4re. PlctinkA3 ct4. 46_ ' dep6s$0.



                                   ee. DecgsAa.4!_b Ex hi_b_as___Ais-\- Po4se i_skac\ A

                                             ._i-1
13 -t61r_c)41 a4 Shouid                                        0_eclendonlis 1;th
  ecausg.   4Ae____Cour_4 pAalinX1
Vlere.in PSo1d Pr:n-1- tze.r_e. no4- useA in 41e 13(0,4)A2c3-c's cieeos;Vittn
and Aklere.:core. Wert nek- provklecl 41.)      'Plattn1+33

   There-Çore ever-y*1)5             bola Pr;r4 %Irtou.lci no-k- Le Used ;n) or
oA- #)e cloy oc
    "The. Only num13trs -41)aA- c40111 be Ustcl                 41e. clay           kr'rA‘
 rs "*1\coeto , Wo_s_S, 1So.. c1,       VO,                    It, and          Y13•

  The—r-e_gx5con .Çor A$2.A is \oecom_e__,ault.._,are_;0.__Cour_k- 6.ziausg—cgg_
              TronJer coul_rtmovin5_0_1t..3.r_m_)_7.rsidt_Salool
   Vie. are "vcx_coork-  ?InNe. 4)4- Wctraen Le.pase.y
del;ver(y ironaCentA          b'kbb CousAy Correcii.ons          exid mY
ettLkeoon• knyAin5 el5e. uSiq be E-relevcon~                aca. we
st,toal.       t.J.14 is cx-k-                  ay1,1 RevnoveA
Trarte      I,      usAl prove 40 -Wtej Uur-k- 41a-V Z.cwas rextortA
gram TracLe Scirmoi cxna s\Nlp ect because            irvorAck*e_ Compleank
AilaA- I VIGA.    ,e‘s\lk- AI) -gAt.       Lail' Foie. .\-0    CzkIrk-                   ray
F;risA- Amenarntnk r4-k-             \tioleAtcl,      V\QA AlAt ricsVA
   *mMQk-e.. -gonna Comptc04.

 N('0,1 Wt. a        1          )
                                      1\c6,1-1
                                                 )
                                                     o.or t%Co_!5_s_Ifti)L.Ad
 corn ihe u.);kness ;'s4•             s ozna 4 are. -WK. bome, Csx5e,

 Thib have. naCns +el do Loa                          periAinins_____CAst.A..60,..Lis_
aA-   hand.
_17.11e_ci.JeActory\-                                     Above _                   T© corgise.
%le .sur...y
          ___cin a__ al;,eniate



              pcth 11;                                                           wall_ -Wm.__
R e-11-1 t10-1-;cvn Tkennaear   -41aU           IrtanA.

   The. beqeoztar-4.:_s___C_Jo_u_nsel                    -}-,
                                                            t use.             03)1_9.q$1,_____
ct          so.; a be:kre_ ; She 'is only 4-rps .11.1 Con-cu be                   Gourk
     . .s: ury_doou-k- 1.Z‘naCkS, __\1ona_   _.



   Thg_ 41kc..A.-$ dons+ dnow
The           4063s I Los),s              1-ol;o-61.1 etylA TransJereA beccus__ersst.
   inmeAe ComptaZiri-
                                 csc        clecendan~          x cli6-1-s should be
                                          AD.I.e.                                             _.

                                             Respecqulry Su6rnithd
                                                        Isk9xls PQ‘b-At
                                                      13,90 Red EAske Roal
 OFF 1 Ct. Cg          CAerlic                        Red V-0,ste_Work_Center\16nor        comp
ayata   SADA-ts                  Cour4-              MonA-sornery , kciAolam              .
Ont. Olurc)n S-k-r-egf                  B-110                       3100
Mor~cjorn-err f\ck\oarnot
             3(010- 4018
    .   ‘,..-ic




1                                    Cer-Vi;;cal-e   OF Service



                        i__ Larry   Gro4/ * 1453144 ,OW iiii;5 6       11 oc Play 4)019

                      Milerz\DyCe,riicy4Ict, a. Coplcg Thi_s Iocumen4- \10,,5 bten
                      -corwo,r&e,a .6. Ak OrTiCE___Or TI-LE_CIERYN iiIroush U.S. Ma/I.




                        OFFicE OF____-111E.. CiERK
                       UniA-td SIck+e, D'thrici Czur4
                      One. Ckly-84 SkreeA Sul-l-e. 5-ito
                       Mon-Vsotinery , Alabama
                                          8G 1 04-   401S




                                                     .-. .e_,5p&A-culx ubmi-k-i.e.A G.
                                                 , `s te.luis XNAis   '  ‘453Liti
                                                    laci0 Re'cl E-cqe Roack
                  /                                 Red EG,ste Honor Camp\Work_CP-Mex
                                                   Mon4satery , AlcAomna
                                                                         66110
Lar                                             ,           ..    ,       :: - , ..': •
          l'. : `•:;•:• .-11;'..i,11 1L1[141i:6:1;iliiiji.ifilittiliftilt;liiii!IPti
                                                                                            --,...,.                                                                                                   51
                                                  ;.,.1.:: •:„.. ........:,:, !::::.,........, ar..,
                     :•1111....: 1[:,.._:...,,....:
                   .;:
                                                                                                                                                             _
                                                                                                                                          -C-•-••••
                                                                                                                                                                  EV
                                                                                                                   .
                                                                                                                   • -r‘,1,`,"!"-•'....
                                                                                                                                                                                           •••••

                                                                                                                                      tst,
                                                                                                                                             4441aftratr:


                                                                                                                                                                                   _               "
                                                                                                                                                      -
                                3cpiio
                                                                                                                   'de        ...;••••••••rrti...,..-arr.
                                                                                                                                                        "••.,........,.....41
                                                                                                                                                                            •1C          11
                                                                                                                                                                                          /
                                                                                                                                                                               eLtt:a="•...4


                                                                                                                                                                                                        {




                                                                                                       OFFICE                                    THE         CLERK
                                                                                                       Uniie 5+Q-ks DIS4r ‘e c*i Cour\-
 • 7.                                                                                                  One ChLirch          Su\4-e B-- ilo
                                                                                                       Motiti- orneary Niobarnek
                                                                                                                                                      3610 14- 1401g




        LE GAL NPR_
